Citation Nr: 0937998	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  04-32 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
asthma.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to July 
1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Winston-Salem, North Carolina 
that, in relevant part, granted service connection for asthma 
and assigned a 30 percent rating for that disability.

The Veteran's claim for a higher initial rating for his 
asthma was remanded by the Board in November 2007 for 
additional evidentiary development.  Such development having 
been completed, this matter was returned to the Board for 
appellate disposition.


FINDINGS OF FACT

1.  Prior to October 23, 2006, the evidence does not show 
that the Veteran's asthma was characterized by a forced 
expiratory volume in 1 second (FEV-1) of 55 percent predicted 
or less, or a ratio of FEV-1 to forced vital capacity (FVC) 
of 55 percent or less, or at least monthly visits to a 
physician for required care of exacerbations, or at least 
three courses per year of systemic (oral or parenteral) 
corticosteroids.

2.  Beginning October 23, 2006, the Veteran's asthma was 
characterized by FEV-1 values that were lower than 55 percent 
predicted.  The Veteran was not shown to have a FEV-1 of less 
than 40 percent predicted, or a FEV-1/FVC of less than 40 
percent, or more than one attack per week with episodes of 
respiratory failure, or required daily use of systemic high 
dose corticosteroids.  


CONCLUSIONS OF LAW

1.  Prior to October 23, 2006, the criteria for an initial 
rating in excess of 30 percent for asthma were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.96, 4.97, 
Diagnostic Code 6602 (2008).

2.  Beginning October 23, 2006, the criteria for a rating of 
60 percent, but no higher, for asthma were met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Code 
6602 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  The third sentence of 38 
C.F.R. § 3.159(b) (1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications pending 
on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held 
that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective dates 
for the award of benefits will be assigned if service 
connection is awarded.  Id at 486.  

In this case, the Veteran was sent letters in October 2003 
and July 2004, prior to the initial rating decision herein, 
that explained the types of evidence that VA was responsible 
for obtaining as well as the types of evidence that the 
Veteran was responsible for ensuring were provided to VA in 
support of his claim.  The Veteran was again provided this 
information in letters dated in September 2004, October 2004, 
February 2005, and January 2008.  The January 2008 post-
remand VCAA letter additionally explained how VA assigns 
disability ratings and effective dates.  The Veteran's claim 
was readjudicated several times, including in a July 2004 
rating decision, a January 2005 rating decision, a May 2005 
Statement of the Case (SOC), a June 2005 Supplemental 
Statement of the Case (SSOC), a November 2006 SSOC, and an 
August 2009 SSOC, thereby providing the Veteran with ample 
opportunity to submit evidence in support of his claim and 
curing any pre-decisional notice errors.

The Board acknowledges that the above letters may not have 
fully explained what was necessary in order to establish 
service connection for asthma because, rather than being 
provided separate notice of what was needed to prove service 
connection for this disability, the Veteran was referred to 
an April 2003 notice that was sent in connection with another 
pending claim which explained the principles relating to 
service connection.  To the extent that this constitutes 
error it was harmless because service connection for asthma 
was granted.  

The Veteran's claim for a higher initial rating is a 
downstream issue from his claim for entitlement to service 
connection for asthma. The RO granted service connection for 
asthma in January 2004.  The Veteran then filed a notice of 
disagreement arguing that he should have received a higher 
rating for his asthma. In these types of circumstances, VA is 
not required to issue a new VCAA letter. See VAOPGCPREC 8-
2003 (Dec. 2003).  In this precedential opinion, the General 
Counsel held that although VA is required to issue an SOC if 
the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) 
does not require separate notice of the information and 
evidence necessary to substantiate the newly raised issue. 
Id.  Here, the SOC and several SSOCs that were sent to the 
Veteran adequately informed him or the rating criteria 
applicable to his asthma.   

In addition to its duty to assist the Veteran, VA also must 
make reasonable efforts to assist the Veteran in obtaining 
the evidence that is necessary to substantiate his or her 
claim benefits, unless there is no reasonable possibility 
that such assistance will aid in substantiating such claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record evidence including 
service treatment records, VA treatment records, private 
medical records, lay statements, and written statements 
submitted by the Veteran.  Three VA examinations were 
provided in connection with claim.  The Board acknowledges 
that, with respect to the most recent examination, the 
pulmonary function testing (PFT) report was apparently not 
obtained by the RO/AMC until after the issuance of the most 
recent SSOC.  However, the physician's report of examination, 
which included the relevant test results, was of record prior 
to the issuance of the SSOC.  Therefore, the Board finds that 
no waiver of initial RO consideration of this evidence is 
necessary; a remand for RO consideration would be of no 
benefit to the Veteran since the results of the PFTs were 
considered by the RO/AMC and a remand would thus 
unnecessarily delay the resolution of his claim.  

The Board acknowledges that, in recent correspondence dated 
in August 2009, the Veteran alleged that his asthma was 
worse.  He did not provide any medical documentation 
supporting this assertion.  The Veteran was last examined in 
connection with this claim in June 2009.  Given the recent 
timing of that examination, and the lack of objective 
evidence the Veteran's asthma got worse, the Board finds that 
the duty to assist does not require that the Veteran be 
provided a new examination.  If the Veteran believes that his 
asthma increased in severity since June 2009, he is free to 
file a new claim for an increased rating.  

For the reasons set forth above, the Board finds that VA 
satisfied its duties pursuant to the VCAA.

Further, the Board finds that VA substantially complied with 
the instructions that were set forth in the Board's November 
2007 decision and remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  See also Dyment v. West 13 Vet. App. 141, 
aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) 
(remand not required under Stegall where Board's remand 
instructions were substantially complied with). 

II.  Initial Rating

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the claim and appellate process. See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's asthma is rated pursuant to 38 C.F.R. § 4.97, 
diagnostic code 6602.   Pursuant to this diagnostic code, a 
rating of 30 percent is assigned where the Veteran's FEV-1 is 
56 to 70 percent of its predicted value, or FEV-1/FVC is 56 
to 70 percent, or the Veteran requires daily inhalational or 
oral bronchodilator therapy or inhalational anti-inflammatory 
medication.  A rating of 60 percent is assigned where the 
Veteran's FEV-1 is 40 to 55 percent of its predicted value, 
or FEV-1/FVC is 40 to 55 percent, or the Veteran requires at 
least monthly visits to a physician for required care of 
exacerbations, or undergoes at least three courses per year 
of systemic corticosteroids.  A rating of 100 percent is 
assigned if the Veteran's FEV-1 is less than 40 percent of 
its predicted value, FEV-1/FVC is less than 40 percent of its 
predicted value, or the Veteran has more than 1 attack per 
week with episodes of respiratory failure, or the Veteran 
requires daily use of systemic corticosteroids.   

When evaluating respiratory disorders utilizing the results 
of PFTs, post-bronchodilator results are used in applying the 
rating criteria unless the post-bronchodilator results were 
poorer than the pre-bronchodilator results.  In those cases, 
the pre-bronchodilator results are used for rating purposes.  
38 C.F.R. § 4.96(d)(5).  Therefore, the PFT results reported 
below refer to the Veteran's post-bronchodilator results.

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran was first examined by VA in connection with this 
claim in November 2003.  At that time, he complained of a 
frequent cough productive of yellow sputum.  He told the 
examiner that he could walk three blocks and climb one flight 
of stairs before experiencing shortness of breath and that he 
had asthma attacks approximately twice daily, usually in the 
mornings.  He was prescribed an albuterol inhaler (inhaled 
bronchodilator) to use twice daily to treat his asthma.  He 
reported that when he worked, he generally missed 
approximately 1 day per month of work due to his asthma but 
that he "didn't push [him]self."  However, had not worked 
in the last year.  

Upon examination, the Veteran had normal pulmonary signs with 
no evidence of wheezing.  He did not have cor pulmonale, 
right ventricular hypertrophy (RVH), or pulmonary 
hypertension.  PFTs showed an FEV-1 of 66 percent predicted 
and an FEV-1/FVC of 67 percent.  The interpretation was a 
moderate obstructive lung defect. The examiner diagnosed 
asthma.  

The Veteran was examined by a private physician for the State 
of North Carolina for disability determination purposes in 
May 2004.  At that time, the examination indicated that the 
Veteran had no rales, rhonci, or wheezing.  He had good air 
exchange and no shortness of breath, although the examining 
physician noted that on a prior exam the Veteran had soft 
bilateral expiratory wheezes.  The physician diagnosed a 
history of longstanding asthma with associated significant 
episodes of exacerbation of symptoms and probable overuse of 
albuterol.  PFTs were performed in June 2004.  At that time, 
the Veteran's FEV-1 was 62 percent predicted and his FEV-
1/FVC was 66 percent.  A form accompanying the test report 
indicated that the Veteran appeared short of breath on 
exertion and coughed during the test, but was not wheezing, 
easily fatigued, or short of breath at rest.  

The Veteran was reexamined by VA on October 23, 2006, after 
he alleged that his asthma got worse and that he was using 
his inhaler 5 to 6 times per day.  At that time, the Veteran 
reported that he had a productive cough 3 to 4 times per day.  
At times in the past, he coughed up blood streaked sputum 
but, at present, his sputum was clear.  He told the examiner 
that he experienced dyspnea on exertion but that he believed 
he could walk a half mile without much difficulty.  He 
reported daily wheezing and twice weekly asthma attacks.  His 
baseline functional status was fairly good between attacks.  
He reported using an albuterol inhaler 5 times per day and a 
mometasone furoate inhaler (inhaled corticosteroid) at night.  
He denied that he experienced any side effects as a result of 
these medications.  The Veteran reported that he lost 
approximately 16 pounds during the previous year.  

The Veteran's chest and lungs were normal upon examination.  
There were no rales, rhonchi, or wheezing.  There was no cor 
pulmonale, RVH, or pulmonary hypertension.  There was no 
restrictive lung disease.  Pulmonary function testing showed 
an FEV-1 of 47 and an FEV-1/FVC of 72.  The interpretation 
was a severe obstructive lung defect.  The examiner diagnosed 
asthma.  

The Veteran was again examined in June 2009, pursuant to the 
instructions set forth in the Board's November 2007 decision 
and remand.  At that time, the Veteran was prescribed an 
inhaled bronchodilator and inhaled anti-inflammatory for 
daily use.  He was not prescribed oral or parenteral steroids 
or any other immunosuppressive medication for his asthma.  
The Veteran claimed that he used both of his inhalers 7 to 10 
times daily. He reported experiencing a non-productive cough 
and wheezing one or several times daily.  He reported that he 
experienced 3 or more acute exacerbations of his asthma per 
week, but that he did not seek treatment from a health care 
provider for these attacks.  His impairment between asthma 
attacks was described by the examiner as mild.  The Veteran 
further reported occasional dyspnea at rest and on mild 
exertion and frequent dyspnea with moderate or severe 
exertion.  There was no history of respiratory trauma, 
pneumothorax, emphysema, hemoptysis, anorexia, chest pain, 
swelling, fever, respiratory failure, or periods of 
incapacitation due to the Veteran's asthma.

Upon examination, mild wheezing in both lung fields was 
appreciated.  There was no venous congestion, chest wall 
scarring or deformity, signs of significant weight loss or 
malnutrition, or conditions associated with pulmonary 
restrictive disease.  Chest expansion and diaphragm excursion 
were normal.  A chest x-ray that was taken in 2008 was 
interpreted as showing normal findings.  PFTs showed an FEV-1 
of 52 percent predicted and a FEV-1/FVC of 72 percent.  The 
diagnostic impression on the PFT report was probable 
moderate-severe mixed obstructive-restrictive ventilatory 
defect.  The examiner interpreted the PFTs as indicating a 
moderate obstructive lung defect.

The examiner diagnosed asthma.  He assessed this as 
preventing the Veteran from engaging in sports or recreation, 
moderately impairing his ability to exercise, mildly 
impairing his ability to travel, and having no functional 
effects on the Veteran's other activities.  

VA treatment records show treatment for asthma.  Treatment 
records from 2004 through 2009 indicate that the Veteran's 
asthma was generally stable on medication (metered dose 
inhalers), with occasional complaints of wheezing and/or 
shortness of breath.  He had an upper respiratory infection 
in March 2009.

In various written statements submitted by the Veteran he 
alleged that he sometimes has difficulty breathing, is on 
several medications for various health problems, and that, 
due to his asthma and his other medical problems, he 
experiences fatigue and is unable to work.  VA treatment 
records indicate the Veteran's other medical problems include 
hypertension, HIV infection, hepatitis C, cognitive 
dysfunction, and a psychiatric disorder.  

Lay statements dated in or about June 2009 indicate that the 
Veteran's friends observed him wheezing and experiencing 
difficulties breathing on exertion.  

The evidence does not support an evaluation higher than 30 
percent prior to October 23, 2006.  Both the VA and private 
PFTs administered prior to that date had results  that were 
consistent with the assigned 30 percent evaluation; FEV-1 and 
FEV-1/FVC were between 56 and 70 percent predicted/percent.  
Neither the Veteran's treatment records nor any other 
evidence showed that he saw a physician at least monthly for 
required care of exacerbations or that he underwent at least 
three courses per year of corticosteroids.

However, PFTs that were administered on October 23, 2006 
showed reduced pulmonary function.  Specifically, the 
Veteran's FEV-1 had decreased to 47 percent predicted, which 
is consistent with a 60 percent rating.  When the Veteran was 
readministered PFTs in connection with the June 2009 VA 
examination, his FEV-1 was 52 percent, which is likewise 
consistent with a 60 percent rating.  Therefore, the evidence 
shows that the Veteran's asthma was productive of symptoms 
consistent with a 60 percent evaluation for the period 
beginning October 23, 2006. 

An evaluation higher than 60 percent is unwarranted because 
there is no evidence of either FEV-1 or FEV-1/FVC less than 
40 percent predicted more than 1 asthma attack per week with 
episodes of respiratory failure, or required daily use of 
systemic corticosteroids.  Although the Veteran reported that 
he experiences frequent asthma attacks, these attacks did not 
require treatment by a physician and there is no evidence 
that the Veteran ever experienced respiratory failure.  There 
is no evidence that he required daily systemic 
corticosteroids although he was prescribed an inhaled steroid 
for a time.  The most recent report of examination 
specifically noted that the Veteran is treated with inhaled 
bronchodilator and anti-inflammatory medications and does not 
take oral or parenteral steroids.

The Board finds that the Veteran's symptoms did not present 
such an exceptional disability picture as to render the 
schedular rating inadequate at any time during the pendency 
of this appeal.  38 C.F.R. § 3.321(b).  See also Thun v. 
Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the schedular evaluation is inadequate).  Furthermore, 
there is no evidence that the Veteran's asthma markedly 
interfered with his employment or that he was frequently 
hospitalized for his asthma.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  With 
respect to the period prior to October 23, 2006, the 
preponderance of the evidence is against the Veteran's claim.  
With respect to the period thereafter, the Veteran has been 
afforded the benefit of the doubt in granting the 60 percent 
rating.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).  


ORDER

An initial rating in excess of 30 percent for asthma for the 
period prior to October 23, 2006 is denied.

A rating of 60 percent, but no higher, for asthma for the 
period beginning October 23, 2006, is granted subject to the 
regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


